Title: From John Adams to Henry Grand, 10 December 1781
From: Adams, John
To: Grand, Henry



Amsterdam Decr 10. 1781
Sir

I have received your Favour of 23 of November, and thank you for your Congratulation on my freedom of Amsterdam, which however cost me dearer, than any Freedom ought ever to cost any Man, except the freedom of the New Jerusalem. I rejoice with you also that my Countrymen, with the masterly and magnanimous assistance of yours, have added a gallant Cornwallization, to the Burgoinization with which their military History was before decorated.
I come now to the Account, I have added to the Article of the 28 of Feb. the 12s as you propose. I have also added for the Charges on my Madeira Wine Decr 14. 89 Liv. 4s. I have also added to coincide with you L34: 10d, as you desire.
I have also added to the Debit L247: 7s: 1d to get up to 2658:16:10 which Mr Dana desired you to credit me for.
So that We are now agreed perfectly in every Thing, except the Article of 29 Feb. 1780 where you charge me with an order to give Mr Dana Credit for Liv. 6857. 3s. I shall convince you in one minute, that this is not to be charged to me, but to Mr Dana.
If you will be so good as to look over the Copy inclosed of my Card of the 29 of Feb. 1780.—you will see that it was written expressly that Mr Dana might be charged in your Books as well as those of Congress, with this sum of 6857 Livres and five thirty-fifths.
Dr Franklin was desired by Congress to advance a Thousand Pounds sterling to Me and Mr Dana, to be divided between us in Proportion to our Salaries. Dr Franklin gave orders to your House, to hold this thousand Pounds at my disposal. But I thought it would be ungenteel in me to oblige Mr Dana to come to me for an order, whenever he wanted his own Money and I therefore with Mr Dana’s Consent wrote the Card of 29 of Feb. 1780. that Mr Dana might be able to receive his Money as he wanted it, and he did receive it accordingly. So that you have nothing to do but charge Mr Dana with it, as So much of his Salary.
This I hope will be sufficient to bring Us together, and to make the ballance due to me upon this account, exactly L9414: 19s. I should be glad of your answer as soon as convenient, because, the freedom of this City costs a Man a great deal of Money, quite as much as I have to receive according to my own Account.

With great Regard I have the Honour to be. &c

